Citation Nr: 9923459	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to service connection for bilateral 
hearing loss.

This case was originally before the Board in June 1998, at 
which time it remanded the matter back to the RO for 
additional development.  That development was completed and, 
thus, this case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran incurred noise exposure during service.

3.  The veteran currently has bilateral hearing loss meeting 
VA regulatory requirements for classification as a 
disability.

4.  Medical evidence relates the veteran's current hearing 
loss to his inservice noise exposure.



CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service, 
and the current degree of bilateral hearing impairment 
presently meets the regulatory requirements for service 
connection.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.385  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background
In determining whether the veteran is entitled to service 
connection, the Board must first determine whether his claim 
is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81  (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim are:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 
1996); see also 38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. 
§ 3.303  (1998).  Generally, competent medical evidence is 
required to meet each of the above three elements.  The 
second element, however, may be shown by other evidence when 
the types of issues presented warrants it.  Grottveit, 5 Vet. 
App. at 92-93.  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. § 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1998).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110  (West 1991); 
38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  For some factual issues, such as the occurrence of 
an injury, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnosis, competent 
medical evidence is required to satisfy the second element.  
Grottveit v. Brown,  5 Vet. App. 91, 92-93  (1993).

Organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107  (West 1991); 38 C.F.R. 
§§ 3.307, 3.309  (1998); see Hensley v. Brown, 5 Vet. App. 
155  (1993).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. 
§ 1154(b)  (West 1991); 38 C.F.R. § 3.304(d)  (1998).  The 
United States Court of Appeals for Veterans Claims has held 
that, while § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected, it does considerably lighten the burden on the 
veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service.  Collette 
v. Brown, 82 F. 3d 389, 392  (1996) (citations omitted); see 
also Caluza v. Brown, 7 Vet. App. 498, 507  (1995).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
law provides that, for purposes of VA benefits, "hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the [above] frequencies ... 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  
38 C.F.R. § 3.385  (1998).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).
  
II.  Evidence

Service medical records indicate that the veteran had normal 
hearing upon entrance into active service, according to a 
November 1942 induction medical examination report.  That 
report shows that his hearing was 20/20 for whispered voice 
in both his left and right ears.  It also reflects that the 
veteran had no ear defects.

No service outpatient treatment records are in the claims 
file.  (A search initiated by the RO in March 1997 for 
additional service medical records, including Surgeon 
General's Office reports, revealed that there were no 
additional records.).

The veteran's separation medical report is dated December 
1945.  It indicates that his hearing was 15/15 for whispered 
voice in both ears, suggesting that his hearing was normal 
upon separation from service; again, no ear defects were 
noted.

Service personnel records show that the veteran was involved 
in combat during World War II.  Specifically, his Enlistment 
Record and Report of Separation show that he was involved in 
battles and campaigns in Rhineland, Normandy, Central Europe, 
Northern France, and Ardennes.  During this time, his 
military occupational specialty was a weapons crewman in 
automatic anti-aircraft artillery.  The veteran's Separation 
Qualification Record reflects that, as an automatic anti-
aircraft weapons crewman, his job responsibilities involved 
unloading, mounting, maintaining, and firing 40 mm. semi-
mobile and 50 cal. multiple machine guns.

A November 1996 VA audiological examination report is of 
record.  The audiological results are recorded in graph form.  
They appear to show bilateral hearing impairment, especially 
at high-frequencies.

The veteran testified at a personal hearing before a local 
hearing officer at the RO in June 1997.  During the hearing, 
he stated that he fired anti-aircraft guns every day while in 
combat during World War II.  He denied ever wearing ear 
protection during this time.  He indicated that he worked at 
an office job after service and was not exposed to loud 
noises or, if so, wore hearing protection gear.

A June 1997 letter from a VA audiologist reflects that the 
veteran was under her care, that he had mild to severe 
sensorineural hearing loss, and that he had difficulty 
understanding conversational speech.  It indicates that the 
veteran provided a service history of noise exposure and 
opines that this noise exposure contributed to his current 
hearing loss.

A July 1997 lay statement from a fellow soldier indicates 
that the veteran was exposed to loud noises when firing 40 
mm. shells during World War II.

The most recent medical evidence is a January 1999 VA 
audiological examination report.  It indicates that the 
veteran had a history of military noise exposure from gunfire 
and bombing and civilian occupational noise exposure, during 
the latter of which hearing protection devices were always 
worn.  The report shows the following puretone thresholds for 
the veteran's hearing:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
70
70
65
LEFT
35
30
70
70
80

Average decibel loss was reported as 59 decibels in the right 
ear and 63 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 74 percent in the 
right ear and 66 percent in the left ear.  The diagnostic 
impression was mild-to-profound high-frequency mixed hearing 
loss, with moderate-to-moderately-severe underlying 
sensorineural hearing loss, in the right ear, and mild-to-
profound sensorineural hearing loss in the left ear.  Word 
recognition was described as poor.  The VA audiologist 
remarked that the veteran described noise exposure during 
service and that hearing assessments in November 1942 and 
December 1945 were general for overall hearing and not 
quantitative, especially for high-frequency hearing.  It was 
remarked that one may assume that all of the veteran's 
previous noise exposure, beginning with that from service, 
contributed to his current hearing loss.


III.  Analysis

Initially, the Board finds that the veteran's claim for 
service connection for hearing loss is well grounded.  He has 
submitted evidence that he currently has hearing loss and 
that said disability was incurred in or related to service.  
The veteran has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

As stated above, the RO denied the veteran's claim for 
service connection for hearing loss because it found no 
evidence suggesting that his current hearing loss was 
incurred in service.  After careful review of the record, the 
Board disagrees.

It is apparent that the veteran currently has bilateral 
hearing loss for VA benefits purposes.  The January 1999 VA 
audiological report shows mild sloping to profound bilateral 
high-frequency sensorineural hearing loss.  These results are 
consistent with the results recorded in the prior VA 
audiological record, dated November 1996.

Since there is sufficient evidence of current bilateral 
hearing loss, the determinative issue for service connection 
is whether the current hearing loss was incurred in service.  
38 C.F.R. § 3.303  (1998).  In this regard, the Board accepts 
that the veteran experienced noise exposure during service.  
He has asserted that such noise exposure occurred while 
engaging in combat with the enemy during several battles and 
campaigns.  Such noise exposure is consistent with the nature 
of his service as an anti-aircraft artillery gunner.

The Board acknowledges that the veteran's service induction 
and separation medical examination reports do not show 
hearing loss.  This is probative medical evidence that the 
veteran did not incur hearing loss in service.  However, that 
no audiological examination was conducted, only whispered 
voice testing, reduces the probative value of these 
documents.  High-frequency hearing loss may not be detected 
by whispered voice testing, as suggested by the VA 
audiologist in the January 1999 VA audiological opinion.  In 
any event, the United States Court of Appeals for Veterans 
Claims has held that it is not necessary for audiological 
data at the time of separation from service to show hearing 
loss that meets VA regulations for benefits; in fact, the 
veteran does not have to demonstrate actual hearing loss 
during service at all, so long as it is adequately shown that 
a disease or injury was incurred in service that caused 
hearing loss.  Hensley, 5 Vet. App. at 159-160.

Evidence that the veteran's hearing loss is related to his 
inservice noise exposure comes from the January 1999 VA 
examination report.  In that report, the examiner 
specifically stated that one could "assume" that his 
hearing loss began from noise exposure during service.  That 
opinion is consistent with one provided in the June 1997 
letter from a VA audiologist, stating that the veteran's 
inservice noise exposure "contributed" to his current 
hearing loss.

The Board recognizes that the above medical opinions as to 
the etiology of the veteran's hearing loss are not 
conclusive, nor even very definitive, especially since they 
were rendered more than 50 years after the veteran separated 
from service.  However, the Board finds no medical evidence 
rebutting the opinions expressed.  For instance, there is no 
objective, clinical evidence in the claims file that suggests 
that the veteran may have a metabolic disease or that some 
other problem is responsible for his hearing loss.

Overall, the Board finds adequate, competent evidence of 
current bilateral hearing loss and of a relationship to 
service.  In light of the above, giving the benefit of the 
doubt to the veteran, the Board concludes that service 
connection is warranted for bilateral hearing loss.



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

